Citation Nr: 1107196	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  08-39 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

2. Entitlement to service connection for a heart murmur. 

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for pelvic inflammatory 
disease. 

5. Entitlement to service connection for bilateral pes planus. 

6. Entitlement to service connection for removal of scar tissue 
from ovaries and uterus.  


REPRESENTATION

Appellant represented by:	Douglas I. Friedman, Esq. 


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1984 to December 1988. 

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 decision by the Department of Veterans 
Affairs (VA), Montgomery, Alabama Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Initially, the Board notes that the Veteran requested a BVA 
hearing at a local VA office (RO) on her December 2008 VA Form 9.  
The Veteran was scheduled for a hearing before a member of the 
Board at the Montgomery RO on November 2, 2010.  Subsequently, in 
an October 2010 communication to the RO, the Veteran indicated 
that she had obtained new representation, that she wished to 
revoke her current POA with the VFW, and that she would not be 
able to attend the scheduled hearing as a result.  In a November 
2010 communication to the Board, the Veteran's 
representative/attorney submitted the appropriate VA Form 21-22a 
appointing Douglas I. Friedman, Esq., as her new representative.  
The communication further requested that, as a result of having 
to retain new counsel, the previously postponed travel board 
hearing be rescheduled. 

Due process considerations mandate that the Board may not proceed 
with review of the claim on appeal without affording the claimant 
an opportunity for the requested hearing.  Therefore, a remand is 
required for the scheduling of a travel board hearing. See 38 
U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board 
hearing at the RO, in accordance with the 
procedures set forth at 38 C.F.R. § 
20.700(a), 20.704(a).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


